Per Curiam,
The evidence failed to show any negligence on the part of the defendant. The only witness called who saw the accident testified that the child was playing behind a pile of earth about five or six feet from the track and suddenly ran out on the track when the car was not more than four feet away. The case belongs to the class of Chilton v. Central Traction Co., 152 Pa. 425 ; Funk v. Electric Traction Co., 175 Pa. 559; Kline v. Electric Traction Co., 181 Pa. 276 ; Callary v. Easton Transit Co., 185 Pa. 176, and Miller v. Union Traction Co., 198 Pa. 639.
As this is decisive of the whole case the other questions do not require notice.
Judgment affirmed.